Citation Nr: 1729130	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-08 934	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.




ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma; his claims file is now in the jurisdiction of the Los Angeles, California, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to August 10, 2016, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in the right ear and Level II hearing impairment in the left ear. 

2. From August 10, 2016, the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing impairment in the right ear and Level IV hearing impairment in the left ear. 


CONCLUSIONS OF LAW

1. Prior to August 10, 2016, the criteria for a compensable disability rating for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. From August 10, 2016, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 
38 C.F.R. § 3.159(b). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. 

Here, the Veteran's March 2015 claim was submitted on VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which includes notice that satisfies VA's duty to notify. The Veteran certified on Form 21-526EZ that he had received such notice.  

Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The Veteran's service treatment records and VA records have been obtained and associated with the claims file. The Veteran was afforded a VA audiological examination in June 2015. The examiner completed all necessary audiometric testing, examined the Veteran, reviewed his claims file, and described the functional effects of his hearing loss. An April 2017 letter from the Veteran's VA treatment provider states that the 2015 VA examination was aborted because the Veteran could not understand and repeat the words in the speech discrimination test. However, the VA examination report contains speech discrimination test results and there is no indication the Veteran had any difficulty with the testing completed. The examiner also specifically noted that use of speech discrimination testing was appropriate for the Veteran. Therefore, despite the allegations made, the Board finds the examination was adequate for evaluation purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

VA's duty to assist with respect to obtaining relevant records and appropriate examinations has been met. Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria and Analysis

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz). 

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. 
See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

A VA audio consultation record dated in February 2015 shows the Veteran reported having extreme sensitivity to sound and that he found many environments are too loud for hearing aids. Audiometry completed at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
70
70
65
LEFT
45
45
50
55
48.75

Speech audiometry results from this consultation reflect that the NU-6 live word list was used, rather than the Maryland CNC word list. The rating schedule specifically requires that an examination for hearing impairment purposes include both the Maryland CNC test in addition to the puretone audiometry test. 38 C.F.R. § 4.85(a). Therefore, the audiometry results are inadequate for rating purposes.  The Veteran had puretone thresholds above 55 dB for each of the specified frequencies for the right ear. Hence, he met the criteria for an exceptional pattern of hearing impairment in that ear under 38 C.F.R. § 4.86; however, he did not meet such criteria in the left ear.  There is also no indication from the audiometry or associated consultation report that use of speech discrimination testing using the Maryland CNC word list was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for any other reason.  Therefore, since evaluation of the left ear must be done under Table VI with consideration of speech discrimination scores for the left ear, the Board is unable to use the February 2015 audiometry to evaluate the severity of the Veteran's hearing impairment. 38 C.F.R. §§ 4.85, 4.86.


A VA audiological examination conducted in June 2015, showed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
40
55
36.25
LEFT
20
30
35
45
32.5

Speech audiometry was completed using the Maryland CNC word list. Speech recognition testing revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear. The Veteran reported difficulty hearing in many family and social situations.

Applying the results from the June 2015 VA audiology examination to the Rating Schedule shows Level I hearing acuity in the right ear and Level II hearing acuity in the left ear. See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.
Further, there is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and no indication that the Veteran's bilateral hearing loss disability met the criteria of an exceptional pattern of hearing loss. Therefore, evaluation under the alternate criteria in Table VIA, based only on puretone thresholds, is not appropriate. 38 C.F.R. §§ 4.85(c), 4.86. 

In a letter from the Veteran's wife dated in September 2015, she stated that the Veteran has problems communicating with family, gets into arguments and cannot have a social life.

An August 2016 VA outpatient audiogram reflects that the following puretone thresholds were obtained:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
70
65
65
LEFT
55
60
65
65
61

The NU-6 live word list was used during this examination, which, as explained above, is not valid for VA rating purposes. However, the Veteran showed a puretone threshold above 55 dB at each of the four specified frequencies in both ears, thus meeting the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a). Applying the results to Table VIA shows Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear. Applying these results to Table VII, results in a 10 percent disability rating.

A letter from the Veteran's VA treatment provider dated in April 2017 describes his hearing loss "as a major source of distress and communication breakdown in his home life, and interferes with his ability to communicate with his health care and mental health care providers." It also states that his hearing loss negatively impacts his mental health and greatly impairs his quality of life.

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran and his spouse, in which they contend that his hearing loss caused him difficulties in hearing conversation in noisy locations and in hearing people who do not speak up when they talk. He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria. In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective complaints. See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Moreover, the June 2015 examiner considered the functional effects of the Veteran's bilateral hearing loss during the examination. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met during the rating period prior to August 10, 2016. Based upon the August 2016 audiological examination, the Board finds that a 10 percent disability rating, but no higher, is warranted from August 10, 2016. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In reaching these determinations, the Board has considered the benefit of the doubt. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to August 10, 2016, a compensable disability rating for bilateral hearing loss is denied. 

From August 10, 2016, a 10 percent, but no higher, disability rating for bilateral hearing loss is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


